By the Court, Mullin, J.
The question in this case is, to whom was the .credit given, on the purchase of the butter for the price of which this action is brought. The defendant permitted himself to be -held out as the principal in the business carried on in the store at which the butter ^was delivered. Although the business Was carried on in the defendant’s name, he had no interest in it,-but it was conducted for the. benefit of his brother, Harvey Kilmer. This *413fact does not relieve the defendant from liability to all those who dealt with the store in ignorance of the actual relation of the defendant and his brother. As to those who were aware of the manner in which the business was conducted, the presumption would be that credit was exclusively given to Harvey, unless a different intention was manifested, at the time.
[New York General Term,
November 5, 1866.
The referee haslnot found that credit was given exclusively to Harvey, but such is to be taken to be the intention of the referee; and thus construing the report, I am in favor of affirming the judgment.
Judgment affirmed.
Ingraham, Clerke and Mullin, Justices.]